              Case 1:21-cv-01281-ELH Document 18-1 Filed 07/20/21 Page 1 of 1



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                        101 West Lombard Street
Ellen Lipton Hollander                                                                  Baltimore, Maryland 21201
  District Court Judge                                                                        410-962-0742

                                                      July 20, 2021

      LETTER TO COUNSEL

             Re:      Just Puppies, Inc., et al. v. Brian E. Frosh, et al.
                      Civil No.: ELH-21-1281

      Dear Counsel:

             This will confirm the substance of our discussions during the emergency telephone
      conference held on July 20, 2021.

             Unfortunately, an attorney in this case (who shall remain unnamed for privacy reasons)
      has contracted COVID-19, despite having been vaccinated. Therefore, with the consent of all
      counsel, I have rescheduled the hearings, presently set for July 26, July 27, and July 28, 2021.

              Subject to the availability of witnesses, the hearing shall proceed on August 9, August
      10, and August 11, 2021, beginning each day at 10:00 a.m. The hearings on August 9 and
      August 11 will be held in Courtroom 5B. The hearing on August 10, 2021, involving out-of-
      state witnesses, shall be conducted via Zoom.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                      Sincerely,

                                                                         /s/
                                                                      Ellen Lipton Hollander
                                                                      United States District Judge
